Citation Nr: 0917334	
Decision Date: 05/08/09    Archive Date: 05/19/09	

DOCKET NO.  06-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from May 1977 to 
May 1981 and from May 2001 to May 2002.  He also had periods 
of service with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

A review of the evidence of record reveals the Veteran was 
scheduled for a hearing with a VA travel board on October 29, 
2008.  

In a report of contact dated February 19, 2009, the Veteran 
asked that the hearing be rescheduled because he claimed the 
RO sent the information with regard to the October 2008 
hearing to the wrong address.  He asked that the hearing be 
rescheduled.

In view of the foregoing, a hearing should be scheduled for 
the Veteran in accordance with his wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2008).

The case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
hearing by a travel board with a Veterans 
Law Judge at the Waco RO as soon as 
possible.  A copy of the notice of the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2008).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000.

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded an opportunity for 
response.

Then, the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



